The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claims 11-14 and 40-49 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 11there is a step of applying pressure to fluid within the pipette tip.  The added language also requires fluid to be within the mixing vessel.  It is not clear if the fluid in the mixing vessel is the same or different from the fluid within the pipette tip.  For mixing to occur, it would appear that an essential requirement is the presence of fluids in which mixing is capable of occurring (i.e. two or more different fluids can be mixed).  Claim 40 has similar language and therefore suffers a similar issue of clarity.  All claims depend from these claims and fail to resolve the issue.  Paragraph [0007] of the instant specification teaches that pressing a pipette tip against an inner surface of a mixing vessel effective to occlude an orifice of the pipette tip followed by applying pressure within the pipette tip followed by disengagement of the pipette tip from the inner surface of the mixing vessel while maintaining the pressure within the pipette tip causes fluid flow through the pipette tip orifice effective to mix fluid.  For examination purposes, claims 11 and 40 will be treated without any additional requirements for multiple fluids and the fluid flow through the orifice of the pipette tip when the engagement, application of pressure and disengagement step are taught will be treated as inherently leading to mixing of whatever fluid is being flowed through the pipette tip orifice.  With respect to claims 13-14 42-43, 47 and 49, there is an additional clarity problem.  Claims 11 and 40 from which these claims depend require the fluid to be mixed within the mixing vessel.  Each of these claims requires the application of a negative pressure effective to draw fluid from the mixing vessel into the pipette tip through the orifice.  While passing fluid from the pipette though the orifice into the mixing vessel would clearly cause the fluid to mix within the mixing vessel, it is not clear how this requirement of claims 11 and 40 is being met when the fluid is being withdrawn from the mixing vessel into the pipette tip as a result of the application of a negative pressure.  For examination purposes, since these claims depend from claims 11 and 40, the requirement of claims 11 and 40 will be treated as inherently met as long as the additional steps of the method are taught.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 11, 13, 40 and 42 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Hibe (US 2009/0223012, previously cited and newly applied).  In the patent Hibe teaches a method for withdrawing liquid from a container.  With respect to these claims, paragraphs [0044]-[0047] in conjunction with figures 4(c) and 4(d) teach providing an automatic sample analysis device (see paragraph [0025]), comprising a mixing vessel (receptacle 8) having an interior surface (see at least figures 4(c) and 5), and a pipette having a tip (2) with an orifice (2a); pressing said pipette tip into said mixing vessel effective that said pipette tip contacts said interior surface effective to occlude said orifice (see figure 4(c) and paragraphs [0044]-0045]); applying pressure to fluid within said pipette tip (see paragraphs [0044]-[0046]); displacing said pipette tip effective to remove said occlusion of said orifice and to allow fluid flow through said orifice (figures figure 4(d) and paragraphs [0046]-[0047]), whereby fluid is mixed within said mixing vessel (the mixing is an inherent result of the fluid being flowed through the orifice).  The fact that there is still liquid present when contact with the bottom surface of the mixing vessel occurs that seals the pipette tip orifice in these teachings meets the requirement that the pressing step occurs below a top surface of fluids in the mixing vessel.  With respect to claims 13 and 42, the pressure comprises negative pressure effective to suck fluid into said pipette tip through said orifice.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-14 and 40-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,513,197.  Although the claims at issue are not identical, they are not patentably distinct from each other because there is substantial overlap between the claims and at least the independent claims are of a scope that patented claim 7 is totally within the scope of the independent claims.  Thus one cannot practice patented claim 7 without also practicing at least the instant independent claims.  Additionally the overlap between the remaining patented claims and the instant claims is substantial so as to make it difficult to practice the instant claims without also practicing the patented claims.  
Applicant's arguments filed April 12, 2021 have been fully considered but they are not persuasive. In response to applicant’s claim changes, the pending anticipation and obviousness rejections have been withdrawn and new rejections under 35 U.S.C. 112(b) and 35 U.S.C. 102(a)(1) have been applied against respective claims.  The arguments are moot with respect to new and withdrawn rejections.  With respect to the obviousness-type double-patenting rejection, .  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art relates to pipets that are brought in contact with a container surface and containers with internal structure similar to that being described/claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.